15-1100
     Zhu v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A201 127 158
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   3rd day of October, two thousand sixteen.
 5
 6   PRESENT:
 7            ROBERT A. KATZMANN,
 8                 Chief Judge,
 9            SUSAN L. CARNEY,
10            CHRISTOPHER F. DRONEY,
11                 Circuit Judges.
12   _____________________________________
13
14   CHUNWU ZHU,
15            Petitioner,
16
17                  v.                                               15-1100
18                                                                   NAC
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Chunwu Zu, pro se, Elmhurst, NY.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Anthony
28                                       P. Nicastro, Acting Assistant
29                                       Director; Drew C. Brinkman, Trial
30                                       Attorney, Office of Immigration
31                                       Litigation, United States
32                                       Department of Justice, Washington,
33                                       DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Chunwu Zhu, a native and citizen of the People’s

6    Republic of China, seeks review of a March 19, 2015 decision

7    of the BIA affirming an April 11, 2013 decision of an Immigration

8    Judge (“IJ”) denying Zhu’s application for asylum, withholding

9    of removal, and relief under the Convention Against Torture

10   (“CAT”).    In re Chunwu Zhu, No. A201 127 158 (B.I.A. Mar. 19,

11   2015), aff’g No. A201 127 158 (Immig. Ct. N.Y. City Apr. 11,

12   2013).    We assume the parties’ familiarity with the underlying

13   facts and procedural history in this case.

14       We have reviewed both the IJ’s and the BIA’s opinions “for

15   the sake of completeness.”   Wangchuck v. DHS, 448 F.3d 524, 528

16   (2d Cir. 2006).    The applicable standards of review are well

17   established.    See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

18   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

19       For asylum applications like Zhu’s, which are governed by

20   the REAL ID Act, the agency may, “[c]onsidering the totality

21   of the circumstances . . . base a credibility determination on

                                     2
1    the demeanor, candor, or responsiveness of the applicant or

2    witness, the inherent plausibility of the applicant’s or

3    witness’s account,” and inconsistencies in an applicant’s

4    statements when compared with other record evidence “without

5    regard to whether” they go “to the heart of the applicant’s

6    claim.”     8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d
7    at   165,    167.     Here,        the    agency’s       adverse   credibility

8    determination is based on substantial evidence.

9         The IJ reasonably relied on Zhu’s admission that he lied

10   to a United States Bureau of Consular Affairs officer in the

11   Dominican Republic to obtain a transit visa.                   Zhu testified

12   that he lied when he told the officer that he had lived in the

13   Dominican Republic for six years, owned a nail salon, and wanted

14   a transit visa so he could pass through the United States to

15   China.      He stated that he told these lies to increase his

16   chances of receiving a visa.                  We have held that in certain

17   circumstances “a single instance of false testimony may . . .

18   infect      the   balance     of     the       alien’s    uncorroborated   or

19   unauthenticated evidence.”               Siewe v. Gonzales, 480 F.3d 160,

20   170 (2d Cir. 2007).         Here, Zhu’s admission of dishonesty cast

21   doubt on his entire claim because it showed that his primary

                                               3
1    concern was obtaining a visa, not escaping persecution.      The

2    IJ was not required to credit Zhu’s explanation—that his

3    smuggler told him to lie so he could obtain a visa, travel to

4    the United States, and work to repay the smuggler—because that

5    explanation showed only his willingness to lie under oath to

6    obtain immigration benefits.        Id.; Majidi v. Gonzales, 430

7 F.3d 77, 80-81 (2d Cir. 2005).

8        Zhu’s admission that he lied is sufficient to support the

9    IJ’s adverse credibility determination because the story he

10   told the consular official was wholly inconsistent with his

11   claim for asylum.     Xian Tuan Ye v. DHS, 446 F.3d 289, 295 (2d

12   Cir. 2006).    Nonetheless, the determination is supported by an

13   additional inconsistency.     Zhu variously said that he lived in

14   the Dominican Republic for more than one year, three years, and

15   six years.    As the IJ noted, Zhu testified that he was detained

16   and beaten in China in 2007, only two years prior to his 2009

17   consular interview.    Moreover, Zhu did not submit the passport

18   he used when he left China.     Therefore, the IJ had no way of

19   verifying that Zhu was in China when he claimed to be detained

20   and beaten by family planning officials.     The IJ was entitled



                                     4
1    to rely on these inconsistencies, which cast doubt on the

2    entirety of Zhu’s claim.      Xiu Xia Lin, 534 F.3d at 166-67.

3          Finally, the IJ took issue with Zhu’s demeanor during cross

4    examination, noting that Zhu refused to provide yes or no

5    answers to leading questions about his consular interview in

6    the   Dominican   Republic.    We    generally    afford   particular

7    deference to an IJ’s assessment of an applicant’s demeanor, and

8    do so here.    Jin Chen v. U.S. Dep’t of Justice, 426 F.3d 104,

9    113 (2d Cir. 2005).

10         Considering   the   totality    of   the   circumstances—Zhu’s

11   admission that he lied in an attempt to obtain a visa, his

12   inconsistent testimony about how long he lived in the Dominican

13   Republic, and his demeanor—we conclude that the agency’s

14   adverse credibility determination is supported by substantial

15   evidence.     See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534
16 F.3d at 166-67; Siewe, 480 F.3d at 170.     The adverse credibility

17   determination is dispositive of Zhu’s claims for asylum,

18   withholding of removal, and CAT relief, which were all based

19   on the same factual predicate.       See Paul v. Gonzales, 444 F.3d
20   148, 156 (2d Cir. 2006).



                                      5
1        For the foregoing reasons, the petition for review is

2    DENIED.    As we have completed our review, any stay of removal

3    that the Court previously granted in this petition is VACATED,

4    and any pending motion for a stay of removal in this petition

5    is DISMISSED as moot.    Any pending request for oral argument

6    in this petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

8    34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O=Hagan Wolfe, Clerk




                                    6